DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 06/15/2020 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Preliminary Amendment 
Preliminary amendment to the claims filed on 06/15/2020 is acknowledged by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “404” has been used to designate both “prover 404” (see, e.g., pg. 26, line 26) and “client 404” (see pg. 26, line 29).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “314” (see Fig. 3), “506” (see Fig. 5), “518” (see Fig. 5), and “1114” (see Fig. 11).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to alter the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 recites “a value of the root node of the Merkle tree” in lines 4-5. Examiner suggests amending to a value of the root node of the Merkle tree.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3, 17, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, claim 1 introduces “a communication” in lines 4-5, and claim 3 introduces “each communication” in line 2. Subsequently, claim 3 recites the limitation "the communication" in line 3. There is unclear antecedent basis as to which of the first or second introduced “communication” is referred to by “the communication” in line 3. Claims 17 and 20 recite a similar deficiency, and are rejected under like rationale.

Consideration Under 35 USC § 101
Note: the claims have been considered and analyzed by the Examiner under 35 USC § 101 with respect to statutory category and judicial exceptions, and appear to recite a form of subject matter statutorily compliant with § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gajek et al. (US20180204005, Hereinafter “Gajek”) in view of Ritzdorf et al. (NPL: “TLS-N: Non-repudiation over TLS Enabling Ubiquitous Content Signing for Disintermediation”, June 2017, Hereinafter “Ritzdorf”).
Regarding claim 1, Gajek teaches a computer-implemented method comprising: 
establishing a [[cryptographically protected]] communications session with a computing entity (Fig. 3 & [0051-052] – communication system of an on-board unit broadcasts a nonce to a sensor, which then communications with the on-board unit); 
receiving, via the [[cryptographically protected]] communications session, a communication comprising input data that controls execution of a program published to a [[blockchain]] network (Fig. 3 & [0052] – input data is received from the sensors; [0016] – input data Si controls execution of a program P; [0016] and [0060] – communications are transmitted over a network); 
receiving a first attestation that a set of communications occurred via the [[cryptographically protected]] communications session, the set of communications comprising the input data (Fig. 3 & [0052-053] – ∑i <i.e., the first attestation> is a signature received via the communications, the communication including the input data Si); 
executing the program using the input data, wherein execution of the program results in generation of a proof of correct execution of the program (Fig. 3 & [0052] – ∑i <i.e., the first attestation> is a signature received via the communications, the communication including the input data Si; [0053-056] – the program P is executing using the input data Si, and computes a value y and proof of the valid execution of the program); 
generating, based at least in part on the received input data, a second attestation that the input data was received from a data source (Fig. 3 & [0052] – ∑i <i.e., the first attestation> is a signature received via the communications, the communication including the input data Si; [0053-056] – the program P is executing using the input data Si, and computes a value y and proof of the valid execution of the program <i.e., computes the attestation>); and 
providing the proof of correct execution of the program to another computer system (fig. 3 and [0056-057] – the communication system of the application unit sends the proof of valid execution of the program P to a verifier, which verifies the proof of valid execution of the program P).
Gajek appears to fail to specifically disclose wherein the communications session is cryptographically protected, and wherein the first attestation attests that the set of communications occurred via the cryptographically protected communications session, and in that the network is a blockchain network.
However, Ritzdorf teaches a system for providing secure non-repudiation using proofs of TLS sessions in a blockchain environment (see abstract), wherein the communications session is cryptographically protected (§ 3 and 3.3 – communications are protected via TLS <i.e., a cryptographic protocol>, wherein cryptographic proofs are generated proving the communications between the parties; see also § 2 – defining generated Non-Repudiation of Conversation (NRC) as proof of the conversations and party’s roles in it), and wherein the first attestation attests that the set of communications occurred via the cryptographically protected communications session (§ 3 and 3.3 – communications are protected via TLS <i.e., a cryptographic protocol>, wherein cryptographic proofs are generated proving the communications between the parties; see also § 2 – defining generated Non-Repudiation of Conversation (NRC) as proof of the conversations and party’s roles in it), and in that the network is a blockchain network (abstract and § 5.2 – Non-repudiation system implemented into a blockchain network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gajek with the teachings of Ritzdorf, wherein the communications session is cryptographically protected, and wherein the first attestation attests that the set of communications occurred via the cryptographically protected communications session, and in that the network is a blockchain network, to provide trustworthy smart contract implementations without requiring a trusted third party (see, e.g., pgs. 2-3, § 1 and § 2).

Regarding claim 2, the combination of Gajek and Ritzdorf teach the computer-implemented method according to claim 1, wherein the first attestation has a value based at least in part on a root node of a Merkle tree (Ritzdorf at § 3.2 and A.1 – merkle tree is generated using the merkle root hash as a base for the tree (which comprises a node for each position, see, e.g., Fig 3(a))), the Merkle tree comprising a set of leaf nodes determined from the set of communications and a set of salt values (Ritzdorf at § 3.2 and fig. 3 – merkle tree with a plurality of leafs determined from the communications and salts. Merkle tree starts with a root salt secret 0). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Gajek and Ritzdorf with the teachings of Ritzdorf, wherein the first attestation has a value based at least in part on a root node of a Merkle tree, the Merkle tree comprising a set of leaf nodes determined from the set of communications and a set of salt values, to provide granular communication proofs and trustworthy smart contract implementations without requiring a trusted third party (see, e.g., Ritzdorf at pgs. 2-3, § 1 and § 2).

Regarding claim 3, the combination of Gajek and Ritzdorf teach the computer-implemented method according to claim 2, wherein each communication of the set of communications has a corresponding intermediate node determined based on whether the communication was received or transmitted (Ritzdorf at Fig. 3 and § 3.3 – NRC is provided which provides non-repudiation of origin (NRO) and non-repudiation of receipt (NRR) with proofs provided for each instance of communcation, building the merkle tree based on the proofs; § 2 – NRO proves whether a specific message originated from the specified originator <i.e., transmitted>, and NRR proves whether a specific message was received by a specified recipient <i.e., received>; see also Lemma A.11 in A.3 – each proof has corresponding node in merkle tree). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Gajek and Ritzdorf with the teachings of Ritzdorf, wherein each communication of the set of communications has a corresponding intermediate node determined based on whether the communication was received or transmitted, to provide granular communication proofs and trustworthy smart contract implementations without requiring a trusted third party (see, e.g., Ritzdorf at pgs. 2-3, § 1 and § 2).

Regarding claim 4, the combination of Gajek and Ritzdorf teach the computer-implemented method according to claim 2, wherein the value of the first attestation is based further at least in part on a cryptographic hash output generated from at least the root node of the Merkle tree and a time interval of the set of communications (Ritzdorf at Fig. 3 § 3.2 – proofs are based on a cryptographic hash chain based on a root node of a merkle tree, and further based on the duration and timing of the start of the TLS handshake to the end of the communication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Gajek and Ritzdorf with the teachings of Ritzdorf, wherein the value of the first attestation is based further at least in part on a cryptographic hash output generated from at least the root node of the Merkle tree and a time interval of the set of communications, to provide granular communication proofs and trustworthy smart contract implementations without requiring a trusted third party (see, e.g., Ritzdorf at pgs. 2-3, § 1 and § 2).

Regarding claim 5, the combination of Gajek and Ritzdorf teach the computer-implemented method according to claim 2, wherein the second attestation is based at least in part on a Merkle path of the Merkle tree (Ritzdorf at § 3.2 – proofs are based on a cryptographic hash chain based on a root node of a merkle tree, which starts from a root node. Wherein the root hashes of the Merkle trees are generated from the children hash values <i.e., following the a Merkle path and nodes as in, e.g., Fig. 3(a)), the Merkle path comprising values of a set of nodes of the Merkle tree (Ritzdorf at Fig. 3(a) each node of the merkle tree comprises an associated hash value), the values of the set of nodes sufficient to compute a value of the root node of the Merkle tree (Ritzdorf at § 3.2 – proofs are based on a cryptographic hash chain based on a root node of a merkle tree, which starts from a root node. Wherein the root hashes of the Merkle trees are generated from the children hash values <i.e., following the a Merkle path and nodes as in, e.g., Fig. 3(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Gajek and Ritzdorf with the teachings of Ritzdorf, wherein the second attestation is based at least in part on a Merkle path of the Merkle tree, the Merkle path comprising values of a set of nodes of the Merkle tree, the values of the set of nodes sufficient to compute a value of the root node of the Merkle tree, to provide granular communication proofs and trustworthy smart contract implementations without requiring a trusted third party (see, e.g., Ritzdorf at pgs. 2-3, § 1 and § 2).

Regarding claim 6, the combination of Gajek and Ritzdorf teach the computer-implemented method according to claim 5, wherein the set of nodes of the Merkle path comprises exactly one node at each non-leaf and non-root depth of the Merkle tree (Ritzdorf at see Fig. 3(a), wherein a root depth node feeds into a single H node at each level, which comprises a single hash value. The H nodes are non-leafs as they have branches off of them, creating the Merkle tree). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Gajek and Ritzdorf with the teachings of Ritzdorf, wherein the set of nodes of the Merkle path comprises exactly one node at each non-leaf and non-root depth of the Merkle tree, to provide granular communication proofs and trustworthy smart contract implementations without requiring a trusted third party (see, e.g., Ritzdorf at pgs. 2-3, § 1 and § 2).

Regarding claim 7, the combination of Gajek and Ritzdorf teach the computer-implemented method according to claim 1, wherein the program comprises a set of rules agreed upon by two or more parties (Ritzdorf at § 5.2 – the system may be implemented for executing smart contracts on a blockchain <i.e., comprises a set of agreed rules between parties>) and the method further comprising selecting the computing entity from one or more computing entities trusted by at least one of the two or more parties (Gajek at [0042] and [0085] – input data may be received from a plurality of sensors. The sensors are assumed to be tamper-proof and trustworthy by the verifiers).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Gajek and Ritzdorf, wherein the program comprises a set of rules agreed upon by two or more parties and the method further comprising selecting the computing entity from one or more computing entities trusted by at least one of the two or more parties, to allow securely execute contracts without requiring a trusted third party broker  (see, e.g., Ritzdorf at pgs. 2-3, § 1 and § 2).

Regarding claim 12, the combination of Gajek and Ritzdorf teach the computer-implemented method according to claim 1, wherein the input data is data that comprises information that is not verifiable based on other data on a blockchain of the blockchain network (Ritzdorf at § 3.2 – data stored in the proofs is on a data-chunk level, wherein each data chunk comprises a subset of a set of information <i.e., each data-chunk proven is a separate instance>. § 3.3 – the data proof chunks are individually verified <i.e., not based on other data verifiable>). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Gajek and Ritzdorf with the teachings of Ritzdorf, wherein the input data is data that comprises information that is not verifiable based on other data on a blockchain of the blockchain network, to provide granular communication proofs and trustworthy smart contract implementations without requiring a trusted third party (see, e.g., Ritzdorf at pgs. 2-3, § 1 and § 2).

Regarding claim 13, the combination of Gajek and Ritzdorf teach the computer-implemented method according to claim 1, wherein the first attestation is a digital signature, authenticity of the digital signature verifiable using a cryptographic public key associated with the computing entity (Gajek at Fig. 3 & [0052-053] – ∑i <i.e., the first attestation> is a signature received via the communications, the communication including the input data Si; [0008] – public key used by the verifier to verify the signature).  

Regarding claim 14, the combination of Gajek and Ritzdorf teach a system, comprising: a processor; and memory including executable instructions that, as a result of being executed by the processor, causes the system to perform the computer-implemented method (Gajek at Fig. 3 and [0008] – implemented on computing system executing programs <i.e., comprises processor and non-transitory memory for executing instructions>) according to claim 1 (see hereinabove with regards to claim 1).  

Regarding claim 15, the combination of Gajek and Ritzdorf teach a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of Page 4 of 6 a computer system, cause the computer system to at least perform the computer-implemented method (Gajek at Fig. 3 and [0008] – implemented on computing system executing programs <i.e., comprises processor and non-transitory memory for executing instructions>) according to claim 1 (see hereinabove with regards to claim 1).

Regarding claim 16, the combination of Gajek and Ritzdorf teach a system, comprising: a processor; and memory including executable instructions that, as a result of being executed by the processor, causes the system to perform the computer-implemented method (Gajek at Fig. 3 and [0008] – implemented on computing system executing programs <i.e., comprises processor and non-transitory memory for executing instructions>) according to claim 2 (see hereinabove with regards to claim 2).  

Regarding claim 17, the combination of Gajek and Ritzdorf teach a system, comprising: a processor; and memory including executable instructions that, as a result of being executed by the processor, causes the system to perform the computer-implemented method (Gajek at Fig. 3 and [0008] – implemented on computing system executing programs <i.e., comprises processor and non-transitory memory for executing instructions>) according to claim 3 (see hereinabove with regards to claim 3).  

Regarding claim 18, the combination of Gajek and Ritzdorf teach a system, comprising: a processor; and memory including executable instructions that, as a result of being executed by the processor, causes the system to perform the computer-implemented method (Gajek at Fig. 3 and [0008] – implemented on computing system executing programs <i.e., comprises processor and non-transitory memory for executing instructions>) according to claim 4 (see hereinabove with regards to claim 4).  

Regarding claim 19, the combination of Gajek and Ritzdorf teach a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method (Gajek at Fig. 3 and [0008] – implemented on computing system executing programs <i.e., comprises processor and non-transitory memory for executing instructions>) according to claim 2 (see hereinabove with regards to claim 2).  

Regarding claim 20, the combination of Gajek and Ritzdorf teach a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method (Gajek at Fig. 3 and [0008] – implemented on computing system executing programs <i.e., comprises processor and non-transitory memory for executing instructions>) according to claim 3 (see hereinabove with regards to claim 3).

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gajek in view of Ritzdorf, further in view of Ruiz et al. (US20210073795, Hereinafter “Ruiz”).
Regarding claim 8, the combination of Gajek and Ritzdorf teach the computer-implemented method according to claim 1, further comprising: a second transaction output encoding an indication the proof of correct execution is valid (Gajek at Fig. 3 and [0008] – output proof is provided from program P indicating valid execution of program P). 
While the combination of Gajek and Ritzdorf teach providing proof of valid execution of a program P to a verifier (see, e.g., Gajek at [0008]), and implementing a communications proof system with smart contracts on a blockchain (see, e.g., Ritzdorf at § 5.2), the combination of Gajek and Ritzdorf appear to fail to specifically disclose detecting a blockchain transaction comprising: a first transaction output comprising a first locking script, wherein a first digital asset associated with the first transaction output is unlockable by an unlocking script that encodes: a public key associated with the computing entity; a digital signature encoding an expected value, authenticity of the digital signature cryptographically verifiable using the public key; and authentication information usable to generate the expected value; and unlocking the first digital asset by providing at least the public key, the digital signature, and the authentication information.
However, Ruiz teaches a method for executing smart contracts and transactions in a blockchain (see, e.g., abstract, [0101-102), comprising detecting a blockchain transaction ([0007] – blockchain transaction received) comprising: a first transaction output comprising a first locking script ([0007] – transaction comprises a locking script unlockable by an unlocking script), wherein a first digital asset associated with the first transaction output is unlockable by an unlocking script ([0007] – transaction comprises a locking script for tokens unlockable by an unlocking script) that encodes: a public key associated with the computing entity ([0007] – public key included in the unlocking script); a digital signature encoding an expected value ([0010] – information is encoded in the transaction, such as a transaction value to alter and provide a resulting balance <i.e., expected value>; [0007] and [0017-019] – digital signature included in the unlocking script and verifiable using a public key), authenticity of the digital signature cryptographically verifiable using the public key ([0007] and [0017-019] – digital signature included in the unlocking script and verifiable using a public key); and authentication information usable to generate the expected value ([0007] and [0010-012] – the transaction value and authenticated user information is used to generate the resulting balance <i.e., expected value>); and unlocking the first digital asset by providing at least the public key, the digital signature, and the authentication information ([0010-012] and [0017-019] – digital signature, transaction information, and public key are provided to a recipient unlocking the UTXO and transferring the value).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gajek and Ritzdorf with the teachings of Ruiz, comprising detecting a blockchain transaction comprising: a first transaction output comprising a first locking script, wherein a first digital asset associated with the first transaction output is unlockable by an unlocking script that encodes: a public key associated with the computing entity; a digital signature encoding an expected value, authenticity of the digital signature cryptographically verifiable using the public key; and authentication information usable to generate the expected value; and unlocking the first digital asset by providing at least the public key, the digital signature, and the authentication information, to ensure transactions on the blockchain are securely authenticated before providing access to digital assets (see, e.g., Ruiz at [0010-012] and [0017-019]).

Regarding claim 9, the combination of Gajek, Ritzdorf, and Ruiz teach the computer-implemented method according to claim 8, the blockchain transaction further comprising: a transaction input digitally signed using a private key associated with the other computer system (Ruiz at [0007] and [0087] – output signature is generated using the corresponding providing user’s private key <i.e., when received as input, it is received from the other computing system>); a third transaction output comprising a second unlocking script, wherein a second digital asset associated with the third transaction output is unlockable using the private key (Ruiz at [0013-016] – a further segment is receiving comprising locking scripts, and must be unlocked by a user presenting their unlocking script, which contains a signature of the provider of the unlocking script <i.e., uses to private key>; see also [0007] – signatures generated using private key); and the second transaction output further encodes an identifier associated with the other computer system (Ruiz at [0007] – spending the UTXO transaction requires the proprietor to identify themselves, including their public key <i.e., an identifier associated with the proprietor>).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Gajek, Ritzdorf, and Ruiz with the teachings of Ruiz, further comprising: a transaction input digitally signed using a private key associated with the other computer system; a third transaction output comprising a second unlocking script, wherein a second digital asset associated with the third transaction output is unlockable using the private key; and the second transaction output further encodes an identifier associated with the other computer system, to ensure transactions on the blockchain are securely authenticated before providing access to digital assets (see, e.g., Ruiz at [0010-012] and [0017-019]).

Regarding claim 10, the combination of Gajek, Ritzdorf, and Ruiz teach the computer-implemented method according to claim 8, wherein the authentication information comprises a Merkle path of a Merkle tree and the expected value is based at least in part on a root node of the Merkle tree (Ritzdorf at § 3.2 and A.1 – the proofs <i.e., authentication information> construct a merkle tree wherein each value is based on a previous value until the root of the merkle tree is reached; § 3.3 – verification is then performed using the root hashes of the proof information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Gajek, Ritzdorf, and Ruiz with the teachings of Ritzdorf, wherein the authentication information comprises a Merkle path of a Merkle tree and the expected value is based at least in part on a root node of the Merkle tree, to provide granular communication proofs and trustworthy smart contract implementations without requiring a trusted third party (see, e.g., Ritzdorf at pgs. 2-3, § 1 and § 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gajek in view of Ritzdorf, further in view of Wilson et al. (US6064928, Hereinafter “Wilson”).
Regarding claim 11, the combination of Gajek and Ritzdorf teach the computer-implemented method according to claim 1. While the combination of Gajek and Ritzdorf teach providing input data indicating whether events occurred (see, e.g., Gajek at [0004], [0042]), but appears to fail to specifically denote wherein the input data comprises binary data indicating whether an event occurred.  
However, Wilson teaches a system for receiving information for sensors and providing it to a target recipient system (see abstract), wherein the input data comprises binary data indicating whether an event occurred (column 2, lines 8-34 – sensors collect information and provide binary input data based on whether an event occurred, e.g., whether a sensor threshold was reached).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Gajek and Ritzdorf with the teachings of Wilson, wherein the input data comprises binary data indicating whether an event occurred, so the system may subsequently execute response when specified conditions for the response are confirmed (see, e.g., Wilson at column 2, lines 8-34 with Gajek at [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uhr et al. (US20200050780) teaches a method for managing document on a blockchain using UTXO-based protocol to provide non-repudiation (abstract, [0161]), comprising a Merkle tree and hash paths used therein (see, e.g., [0133-149]). KLmoney (NPL: “Part 1: Transaction Basics”, June 2017) provides an in-depth breakdown of UTXO transactions, locking scripts, and unlocking scripts (see, e.g., pgs. 4-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438